Citation Nr: 1705810	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 percent from September 6, 2013 to December 23, 2013, and from March 1, 2014 to September 1, 2015, for arteriosclerotic heart disease, status post pacemaker.

2.  Entitlement to a disability rating in excess of 30 percent from September 1, 2015, for arteriosclerotic heart disease, status post pacemaker, to include whether the reduction from 60 to 30 percent was proper.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1958 to January 1962 and from March 1963 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, increasing the disability rating for the Veteran's service connected arteriosclerotic heart disease from 30 percent to 60 percent.  Thereafter, in a March 2015 rating decision, the RO proposed decreasing the Veteran's service connected arteriosclerotic heart disease, recharacterized by the RO as arteriosclerotic heart disease, status post pacemaker, from 60 percent rating back to 30 percent and in a July 2015 rating decision, the RO decreased the disability rating from 60 percent to 30 percent.  

As discussed in greater detail below, the Board notes that the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See, Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence. 




This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased rating arteriosclerotic heart disease, status post pacemaker.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The Veteran was last evaluated by VA for compensation purposes for his arteriosclerotic heart disease, status post pacemaker disability in February 2015.  Subsequently, the Veteran asserted in his August 2015 VA-Form 9 that his "heart condition has deteriorated" and requested a VA medical examination for the condition.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his arteriosclerotic heart disease, status post pacemaker disability.

As noted above in the Introduction, the claim for a TDIU, to include on an extraschedular basis, is properly before the Board.  See, Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The February 2015 VA examination noted that the Veteran's arteriosclerotic heart disease impacts his ability to work and noted shortness of breath and easy fatigability described by the Veteran and continuous and progressive.  The Veteran asserted in his May 2015 VA-Form 9 that he is "not healthy enough to be employed full time."  

In this regard, the Board notes that the Veteran has not received proper notice as to the information necessary to substantiate his claim for a TDIU, to include on an extraschedular basis.  The Board also notes that the proper adjudication of this claim requires VA opinions to address the effect of the Veteran's service-connected disabilities on his ability to work.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, as well 
as private treatment records, pertaining to the Veteran's arteriosclerotic heart disease, status post pacemaker disability.  All obtained treatment records should be associated with the record.

2. After the above development has been completed and 
all records obtained have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's arteriosclerotic heart disease, status post pacemaker disability.  The examination should also determine the effect of all service connected disabilities on the Veteran's employability.  The record must be made available to and reviewed by the examiner.  A complete rationale for all opinions expressed must be provided.

After addressing the current level of severity of these disabilities, the examiner should address the following: 

(a) Identify and describe any exceptional or unusual disability picture that exists as a result of these disabilities; and 

(b) Comment on the effect of these disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether it is at least as likely as not (50 percent or more likelihood) that the disability, either singly or with other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

3. After the above development has been completed, 
readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




